Citation Nr: 1644596	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  13-05 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for diarrhea, claimed as gastrointestinal problems and irritable bowel syndrome (IBS).  

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to a rating in excess of 30 percent for post-traumatic stress disorder (PTSD).

4.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the cervical spine ("cervical spine disability").


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September to December 1975 and from October 2003 to March 2005.  He had service in Iraq and his decorations include a Combat Infantryman Badge.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2011 and March 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The February 2011 rating decision continued a 30 percent rating for PTSD and a 10 percent rating for the cervical spine disability.  The March 2016 rating decision found that new and material evidence had not been received to reopen a claim for service connection for diarrhea and denied service connection for fibromyalgia.

In a February 2013 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge on the increased rating issues; however, in September 2014, he withdrew his hearing request.  See 38 C.F.R. § 20.704(d).

The Board notes that the Veteran also appealed a rating decision denying service connection for sleep apnea; however, the RO determined that the Veteran's substantive appeal was not timely filed.  Therefore, this issue is not before the Board.

The issues of whether new and material evidence has been received to reopen a claim for entitlement to service connection for diarrhea and entitlement to service connection for fibromyalgia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire period of appeal, the Veteran's PTSD is not productive of a disability picture that is worse than that of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due symptoms of irritability, depressed mood, poor concentration, and impaired sleep.  There is no evidence of flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; or impaired abstract thinking; or difficulty in establishing effective work relationships.

2.  For the entire period of appeal, the cervical spine disability is manifested by forward flexion limited to no less than 35 degrees and a cervical spine range of motion limited to no less than 190 degrees, with no evidence of muscle spasms or guarding.


CONCLUSIONS OF LAW

1.  For the entire period of appeal, the criteria for the assignment of a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  For the entire period of appeal, the criteria for the assignment of a rating in excess of 10 percent for the cervical spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in September 2010, prior to the adjudication of the increased ratings claims.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claims for an increased rating, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claims.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).                                                                                                                                                                                                                                                                                                                             

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his increased ratings claims.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering the issues on their merits.  The Board finds that the duty to notify provisions have been fulfilled with regard to the increased ratings claims, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained with regard to the increased rating claims, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained, and VA medical records and private medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to these claims. 

The Veteran underwent VA examinations in October 2010 and September 2013 to obtain medical evidence regarding the current severity of the PTSD and cervical spine disability.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by medical professionals based on review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive.  Opinion is provided as the severity of disabilities, including level of social and occupational impairment.  As such, the Board finds that the Veteran has been afforded adequate examination.  The Board finds that VA's duty to assist has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson,  21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met with respect to the increased rating claims, and no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of these claims.

Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  The Board assesses both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



PTSD

The Veteran contends that his PTSD is worse than it is currently rated.  He asserts specifically that despite taking medication, he has anger problems, is easily startled, and has a hard time concentrating and focusing.  See the March 2011 notice of disagreement; February 2013 VA Form 9.

The rating criteria for rating mental disorders, including PTSD, reads as follows:  a 100 percent rating requires total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

The Court has held that Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32). 

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.   

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Id.

The Secretary of VA recently amended the portion of the Schedule for Rating Disabilities dealing with psychiatric disorders and the associated adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5). However, the amended provisions do not to apply to claims that were pending before the Board (i.e., certified for appeal to the Board) on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ.  The instant appeal was initially certified to the Board in August 2015.  Therefore, the new version of the Schedule for Rating Disabilities applies.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Federal Circuit explained that the frequency, severity, and duration of the symptoms also played an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

After careful review, the Board finds that for the entire period of appeal, the PTSD does not more closely approximate the schedular criteria for the assignment of a disability rating in excess of 30 percent under Diagnostic Code 9411.  

VA treatment records indicate that in July 2010, the Veteran reported ongoing irritability since returning from Iraq in 2005.  He denied symptoms of anxiety, depression, and suicidal and homicidal ideation.  The treating doctor noted that the Veteran had adequate hygiene, was alert and oriented, his thoughts were focused, and his speech was clear.  In September 2010, the Veteran was seen for an initial individual therapy session after a lapse of over a year.  He reported symptoms of irritability, occasional dysphoric mood, poor concentration in school, and poor quality sleep.  He asserted that he had been laid off from a factory job when the plant closed, and was in HVAC school full time.  The treating psychologist noted that the Veteran remained sub-threshold for PTSD, with a diagnosis of adjustment disorder with anxious and depressed mood.  The psychologist also noted that the Veteran appeared well-groomed with good hygiene, had normal speech, euthymic affect, mildly anxious mood, logical and goal-directed thought process, no suicidal or homicidal thought, was oriented, had good recent memory, and intact remote memory.  The Veteran was also noted to have good attention, concentration, insight, and judgment.  

The Veteran had a VA PTSD examination in October 2010.  He reported symptoms of irritability, restlessness at night, feeling "not wanted and useless," suicidal thoughts without plan or intent, concentration and memory problems, and frequent memories of Iraq.  His symptoms were moderate and constant, and resulted in strained relationships.  The Veteran asserted that he did not think his symptoms affected his ability to work.  The examiner indicated that the Veteran was oriented, had appropriate hygiene and appearance, appropriate behavior, normal affect and mood, normal communication, and intermittent irrelevant speech that was not circumstantial, circumlocutory, or stereotypical speech.  Concentration and memory were within normal limits, there were no panic attacks or suspiciousness, and judgment was not impaired.  Suicidal and homicidal ideation were absent, and the examiner indicated there were no behavior, cognitive, social, affective, or somatic symptoms attributed to PTSD.  The examiner assessed a GAF score of 60, indicating that the Veteran was capable of managing his finances and did not have difficulty performing activities of daily living, but did have difficulty establishing and maintaining effective relationships because of PTSD symptoms.  Other symptoms included anxiety, chronic sleep impairment, and restricted range of affect.  The examiner opined that the best description of the Veteran's psychiatric impairment was psychiatric symptoms that caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally the person is functioning satisfactorily with routine behavior, self-care, and normal conversation.  The Veteran had no difficulty with recreation or leisure pursuits.  

Private psychiatric treatment records indicate that in January 2011, the Veteran reported to a social worker that he was having difficulty focusing on his school lessons and taking tests.  He stated that his symptoms include flashbacks, feeling stressed a lot, being over-tired all the time, irritability, anger issues, and loss of sexual interest.  In April 2011, the Veteran had started on Prozac and trazodone, reporting that he noticed a difference and was sleeping better and was not as irritable.  A psychiatric evaluation resulted in diagnoses of major depressive disorder, single episode, rule-out recurrent type, currently moderate symptoms.  The Veteran was also diagnosed with rule-out PTSD and rule-out generalized anxiety disorder with panic attacks.  His GAF score was 50-55.

In March 2011, the Veteran asserted in a VA telephone call that the therapy was not really helping and requested to see a psychiatrist.  In July 2011, the Veteran was seen for an individual therapy session after a lapse of 10 months.  He reported that he continued to experience depression at time, particularly regarding the classroom actions of other students, and was learning to tolerate others behavior but still had problems of attention, concentration, and irritability.  He admitted that he occasionally got down and wondered about the meaning of life, but he adamantly and convincingly denied any intent, plan, or previous gesture of self-harm.

In January 2012, the Veteran denied having depression symptoms including having little interest or pleasure in doing things; and feeling down, depressed, or hopeless.  In June 2012, the Veteran indicated that he was experiencing recurrent nightmares, flashbacks, intrusive thoughts, social withdrawal, depressed and irritable mood, difficulty concentrating, poor attention span, insomnia, and night sweats.  He did not have suicidal or homicidal ideation.

The Veteran had a VA PTSD evaluation and medication management in February 2013.  He reported that he was having nightmares and depression.  He denied suicidal or homicidal ideations.  In a June 2013 medication management appointment, the Veteran was noted to have a recent GAF score of 60.  In October 2013, the Veteran reported having problems with his emotions.  He indicated that he had not taken his medication since February 2013, and denied having side effects.  He denied feeling hopeless about the present or future, having thought of taking his life, and having ever attempted suicide.  

The Veteran was afforded another VA PTSD examination in September 2013.  He reported that he had been married for 18 years and that the relationship was strained due to his emotional problems.  He stated that he got along well with his daughter and socially he enjoyed going out to dinner, to church, and to his friends' homes with his wife.  He also stated that since being laid off from his job, where he worked for 32 years, he had been in school full time, which was going well overall.  The Veteran asserted that he thought his symptoms negatively impacted his performance in school, although he had a 3.0 grade point average.  He stated that he was taking medication for his symptoms, which included nightmares about twice per week, concentration problems, irritability, and suicidal or homicidal thoughts but no intent or plan.  The examiner indicated that the Veteran's symptoms included anxiety and chronic sleep impairment, assessing a GAF score of 65.  The examiner opined that the Veteran's symptoms caused occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The Veteran was noted to be capable of managing his financial affairs, and the examiner indicated that the Veteran's symptoms did not preclude his ability to work in any capacity.   

In March 2014, the Veteran had a session of individual therapy along with a medication management appointment.  His symptoms included insomnia, intrusive thoughts, flashbacks, and combat-related nightmares.  He consciously avoided experiences that brought back memories of war, and in relating this, his affect became sad.  He also isolated with restriction in activities and people.  Other symptoms included irritability, poor concentration, hypervigilance, and an exaggerated startle response.  The Veteran was noted to be in appropriate attire, and was conversant, friendly, and maintained eye contact.  He had no lethal ideation and his insight and judgment were intact.  The Veteran reported the same symptoms in a July 2014 medication management and therapy appointment.  In September 2014, the Veteran reported that his PTSD medication helped and that he had intermittent anxiety.  In November 2014, the Veteran reported intermittent anxiety and irritability during the day, increased nightmares, and intrusive thoughts.  

The Veteran reported in February 2015 that he had a bad nightmare recently.  Results of a May 2015 depression screening indicated that on more than half the days, the Veteran had little interest or pleasure in doing things, and felt down, depressed or hopeless.  However, he also denied feeling hopeless about the present or future, having thought of taking his life, and having ever attempted suicide.  In November and December 2015, the Veteran again denied feeling hopeless about the present or future, having thought of taking his life, and having ever attempted suicide.

Thus, for the entire period of appeal, the weight of the competent and credible evidence preponderates against the assignment of a rating in excess of 30 percent for the Veteran's PTSD.  The probative evidence establishes that the PTSD does not more nearly approximate occupational and social impairment with reduced reliability and productivity, which would warrant a 50 percent rating under Diagnostic Code 9411.

The Board finds that the weight of the competent and credible evidence shows that for this period of appeal, the Veteran's PTSD manifested by symptoms including irritability, depressed mood, poor concentration, and impaired sleep.  Mental health professionals assigned GAF scores ranging between 50 and 66, which is indicative of symptoms ranging from mild (e.g., depressed mood and mild insomnia) to moderate (e.g., flat affect and circumstantial speech).  See DSM-IV.  In addition, both VA examiners noted that the Veteran was married and had been employed long term by the same employer before being laid off when the company shut down.  He since returned to school full time, which was going well overall.  He enjoyed social activities and leisure pursuits, and had a good relationship with his daughter.  The October 2010 VA examiner opined that the best description of the Veteran's psychiatric impairment was psychiatric symptoms that caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally the person is functioning satisfactorily with routine behavior, self-care, and normal conversation.  The September 2013 VA examiner opined that the Veteran's symptoms caused occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  Such impairment warrants no more than a 30 percent disability rating.  

Thus, the Board also finds that for this period of the appeal, the evidence weighs against the assignment of a 50 percent rating for the Veteran's PTSD.  The evidence establishes that the PTSD symptoms did not more nearly approximate occupational and social impairment with reduced reliability and productivity, which would warrant a 50 percent rating under Diagnostic Code 9411.  The Veteran was not found to have a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; or impaired abstract thinking; or difficulty in establishing effective work relationships.  38 C.F.R. § 4.130.  

Although the Veteran reported symptoms including having relationship problems with his wife, having nightmares and intrusive thoughts, and having passive thoughts of death, those symptoms are not of such frequency and severity to result in occupational and social impairment with reduce reliability and productivity.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (stating that use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).  Significantly, the Board notes that outside of VA examination settings, the Veteran consistently denied having thoughts, intent, or plans of suicide.  He was consistently noted to be appropriately groomed, capable of managing his financial affairs, was employed for more than 30 years by the same employer, and was generally successful in school.  He also enjoyed some leisure activities, including some with his wife.  The October 2010 VA examiner indicated that the Veteran's concentration and memory were within normal limits and his judgment was not impaired, and the September 2013 VA examiner specified that the Veteran's symptoms did not preclude his ability to work in any capacity.   

In short, the Board does not find that the Veteran's symptoms were of such frequency, severity, and duration that they resulted in occupational and social impairment with reduced reliability and productivity to warrant a higher 50 percent evaluation at any point during the period of appeal.

Cervical Spine Disability

The Veteran contends that his cervical spine disability has gotten worse.  He asserts that he has a lot of pain and cannot sleep at night.  See the March 2011 notice of disagreement; February 2013 VA Form 9.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  Id.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id. 

The factors involved in evaluating and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.   

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Veteran's cervical spine disability is rated under Diagnostic Code 5242, for degenerative arthritis of the spine.  

Diagnostic Codes 5235, vertebral fracture or dislocation; 5236, sacroiliac injury and weakness; 5237, lumbosacral or cervical strain; 5238, spinal stenosis; 5239, spondylolisthesis or segmental instability; 5240, ankylosing spondylitis; 5241, spinal fusion; and 5242, degenerative arthritis of the spine; are all rated under the following General Rating Formula for Disease and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242. 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

A 20 percent evaluation is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id. 

A 40 percent evaluation is assigned for unfavorable ankylosis of the entire cervical spine.  Id. 

A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  Id.

Note (1):  Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. 

Note (2):  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (4):  Round each range of motion measurement to the nearest five degrees.  Id.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

Diagnostic Code 5242 also requires consideration of Diagnostic Code 5003, degenerative arthritis (hypertrophic or osteoarthritis), which provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Finally, Diagnostic Code 5243 provides that IVDS (preoperatively or postoperatively) be rated under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

The Board has carefully reviewed the evidence of record and finds that, for the entire increased rating period, the record does not demonstrate the requisite manifestations for a rating in excess of 10 percent for the service-connected cervical spine disability.  For a 20 percent rating for a cervical spine disability under Diagnostic Codes 5242, forward flexion must greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine must be not greater than 170 degrees, or there must be muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  

VA treatment records indicate that in July 2010, the Veteran reported having intermittent neck stiffness and soreness for years.  He also reported that he had limited rotation to the left, but no radiation of pain or numbness.  In a pain consultation later that month, the Veteran reported having difficulty turning his head to the left and with neck extension.  He reported that his pain ranged from a 5 to a 9 (on a scale of 1-10), was worse at night, and when looking over his shoulder.  He also reported intermittent radiating pain down the left arm.  The Veteran asserted that he did not take anything for pain, but had tried ibuprofen previously with mild relief.  Physical examination showed normal sensory responses intact at C4-C8, normal muscle strength of the bilateral upper extremities, and normal reflexes.  He had decreased neck extension and left lateral rotation and side bending, with good shoulder, elbow, wrist, and finger ranges of motion.  He was given two trigger point injections over the left upper back (trapezius).  In August 2010, the Veteran had a physical therapy evaluation and was given an at-home TENS unit to use.

The Veteran had a VA examination of the cervical spine in October 2010.  He reported that he had the most pain when he rotated his head toward the right and was able to walk without any significant problems but had persistent recurrent pain, stiffness, and soreness in his neck.  He denied significant radiation pain but indicated he had some pain occasionally shoot down his neck to his arm.  He also denied any periods of incapacitation over the past year.  The Veteran stated that he had trouble reaching above shoulder level or maintaining his neck in any position for prolonged periods of time without having significant pain.  Physical examination revealed a normal gait, posture, and station.  There was no radiating pain with movement and no muscle spasms.  There was some tenderness to palpation along the left posterior aspect of the neck and superior aspects of the left trapezius.  There was no guarding or weakness and the tone was normal.  There was also no evidence of atrophy or ankylosis.  Range of motion measurements showed flexion to 45 degrees, extension to 30 degrees, right lateral flexion to 45 degrees, left lateral flexion to 30 degrees, right rotation to 80 degrees, and left rotation to 60 degrees, with pain at the end of the ranges of motion.  The examining physician indicated that the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.

Private treatment records show that in February 2011, the Veteran reported that his cervical spine pain had worsened over the past several months, including having difficulty with rotation or turning his neck to the left.  He also reported radiating pain into the left shoulder.  Range of motion measurements revealed flexion to 35 degrees, extension to 40 degrees, left and right lateral flexion to 25 degrees, left rotation to 50 degrees, and right rotation to 58 degrees.  The cervical distraction test was positive on the left side and the shoulder depression test was positive bilaterally.  Diagnoses included cervical disc degeneration and brachial neuritis or radiculitis.  X-rays showed slight subluxation (misalignment) at C6, T1, and T4.  

In March 2011, the Veteran reported to VA that he continued to have ongoing neck pain, which he described as a numb pain.  In September 2011, a VA x-ray revealed that the Veteran's cervical spine showed moderate C5-6 and C6-7 degenerative changes.  In November 2011, the Veteran's neck was evaluated.  He was given trigger point injections and an at-home TENS unit.

The Veteran had a VA physical therapy evaluation in February 2012, and was provided with a home exercise program for his neck pain.  In May 2012, the Veteran reported having no neck pain, just occasionally feeling a knot in his neck, which was not there on the day of his appointment.  He also reported that sometimes when droving, he turned his head and felt dizzy.  The treating doctor noted that it sounded like a vascular problem.

In May 2013, the Veteran asserted that he continued to have neck aches without radiation, and that his occasional dizziness had resolved.

The Veteran underwent another VA cervical spine examination in September 2013.  He reported that his condition had stayed the same over time, including pain that radiated to his shoulder and impaired his ability to turn his head.  Range of motion measurements included forward flexion and extension each to 45 degrees or greater (with no objective evidence of painful motion), right and left lateral flexion to 30 degrees (with objective evidence of painful motion at 30 degrees), and right and left lateral rotation to 40 degrees (with objective evidence of painful motion at 40 degrees).  After repetitive-use testing with 3 repetitions, ranges of motion measurements remained the same; however, there were contributing factors of pain, weakness, fatigability, and/or incoordination, and there was additional limitation of functional ability during flare-ups or repeated use over time.  Range of motion loss during pain on use or flare-ups was approximately another 20 degrees of rotation.  He did not have localized tenderness, pain to palpation, guarding, or muscle spasms of the cervical spine.  Muscle strength testing of the bilateral elbows, wrist, and fingers were normal; reflex testing of the of bilateral biceps, triceps, and brachioradialis were normal; and sensory testing of the bilateral shoulder area, inner/outer forearms, and hands/fingers were normal.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The Veteran also did not have IVDS, nor did he use any assistive devices.  His gait and poster were noted to be within normal limits.  

In September 2014, the Veteran reported that his history of dizziness resolved and that his neck felt better.  In September 2014, June 2015, and December 2015, the Veteran was noted to have a neck ache without radiation.

In sum, the evidence shows that the Veteran's forward flexion has been shown to be to 35 degrees or greater, range of motion of the cervical spine is 190 degrees or greater, and there is no muscle spasms or guarding.  Such impairment warrants a 10 percent rating under Diagnostic Code 5242.  

The Board has considered whether a disability rating higher than 10 percent for the cervical disc disease is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  The Board notes, however, that the rating criteria are intended to take into account functional limitations, and therefore the provisions of 38 C.F.R. §§ 4.40 and 4.45 could not provide a basis for a higher evaluation.  See 68 Fed. Reg. 51454 -5 (Aug. 27, 2003).  In any event, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The September 2013 VA examiner indicated that during a flare-up or with pain on use, rotation would be limited by an additional 20 degrees; however, even considering the additional limitation, the Veteran's cervical spine range of motion was, at most, limited to 190 degrees.  Thus, any additional limitation due to pain does not more nearly approximate a finding of forward flexion greater than 15 degrees but not greater than 30 degrees, the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour to warrant a 20 percent rating under Diagnostic Code 5242.  See 38 C.F.R. § 4.45, 4.71a, Diagnostic Code 5242; DeLuca, 8 Vet. App. at 202; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The current 10 percent rating contemplates the functional loss due to pain, excess fatigability, and less movement.  There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness or incoordination.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07. 

The Board has considered whether a separate disability evaluation is warranted for any upper extremity condition that is attributable to objective neurologic abnormalities associated with the Veteran's cervical spine disability.  The Board finds, however, that although there is limited evidence of radicular pain, a separate evaluation for a neurological impairment is not warranted at any point during the period of appeal.

As discussed above, the Veteran denied having radiation of pain or numbness in July 2010.  In the October 2010 VA examination, the Veteran indicated he had some occasional pain in his arm, but denied significant radiation pain.  The examiner found that there was no radiating pain.  In February 2011, the Veteran reported to a private doctor that his pain had worsened, including radiating pain into the left shoulder, and the doctor diagnosed brachial neuritis or radiculitis.  In May 2012, the Veteran reported having no neck pain, and in May 2013 the Veteran reported having neck aches without radiation.  In a September 2013 VA examination, there was no evidence of radicular pain or other signs or symptoms of radiculopathy.  Finally, in September 2014, June 2015, and December 2015, the Veteran was consistently noted to have neck aches without radiation.  

As such, the Board finds that although the Veteran has intermittently reported symptoms of radicular pain, he more often has denied radicular pain on examination.  Moreover, although the February 2011 private doctor diagnosed brachial neuritis or radiculitis, the Board notes that is not a definitive diagnosis and the Veteran was never diagnosed with a neurological condition prior to February 2011 or since February 2011.  The Board finds that the Veteran's symptoms do not warrant a separate evaluation for a neurological impairment during any portion of the period on appeal.

Finally, consideration has also been given to the potential application of the other diagnostic codes for disabilities of the cervical spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  However, the Board finds no basis upon which to assign an evaluation in excess of 10 percent for the Veteran's cervical spine disability for the time period of the appeal.  Diagnostic Code 5003 does not apply to this case, as the DJD has been rated on the basis of limitation of motion of the cervical spine.  Diagnostic Code 5003 applies only where the limitation of motion is noncompensable under the appropriate codes, and in this case, the limitation of motion is compensable.  Diagnostic Code 5243 also does not apply, as it provides that IVDS be rated under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  In this case, there is no evidence that the Veteran has been diagnosed with IVDS, or that he has experienced any incapacitating episodes.   

In sum, the weight of the evidence is against the claim for a disability evaluation in excess of 10 percent for the service-connected cervical spine disability for the entire appeal period and an increase is not warranted.

Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disabilities that would render the schedular criteria inadequate.  The Veteran's symptoms, including irritability, depressed mood, poor concentration, impaired sleep, neck pain, and limited range of motion of the cervical spine are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability ratings for his levels of impairment.  In other words, he did not have any symptoms from his service-connected disabilities that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disabilities are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.


ORDER

For the entire period of appeal, a rating in excess of 30 percent for PTSD is denied.

For the entire period of appeal, a rating in excess of 10 percent for the cervical spine disability is denied.


REMAND

The Veteran submitted a timely notice of disagreement in April 2016 on the issues of whether new and material evidence has been received to reopen a claim for entitlement to service connection for diarrhea and entitlement to service connection for fibromyalgia.  A Statement of the Case (SOC) has not been issued.  As such, the Board is required to remand the issues for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).



Accordingly, the case is REMANDED for the following action:

Issue an SOC to the Veteran and his representative addressing the issues of whether new and material evidence has been received to reopen a claim for entitlement to service connection for diarrhea and entitlement to service connection for fibromyalgia.  The Veteran should be advised of the time limit in which to file a Substantive Appeal.  Then, if an appeal is timely perfected, the issues should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


